Citation Nr: 0411298	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  99-20 194	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for nerve damage.

2.  Entitlement to service connection for a cervical spine injury 
with limitation of motion.

3.  Entitlement to the assignment of a higher disability 
evaluation for left shoulder impairment, status post arthroscopic 
subacromial decompression with left suprascapsular nerve damage 
and persistent pain in the left shoulder and left neck, currently 
evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to July 1997.

This appeal comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of the 
veteran's claims has been developed.  

2.  The veteran failed to report for a VA examination in September 
2003 arranged to the current extent and severity of his claimed 
disorders and evidence potentially favorable to his claim was not 
available for consideration.  

3.  The veteran has nerve damage that was first manifested in 
service.

4.  A cervical spine injury was not demonstrated during the 
veteran's service, and the claims file does not include a current 
medical diagnosis of cervical spine injury. 

5.  Left (minor) shoulder impairment, status post arthroscopic 
subacromial decompression with left suprascapsular nerve damage 
and persistent pain in the left shoulder and left neck manifests 
by complaints of pain and no greater limitation of motion of the 
arm to shoulder level, or limitation of motion of the minor arm to 
midway between side and shoulder level.  


CONCLUSIONS OF LAW

1.  Nerve damage was incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2003); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2003).  

2.  A cervical spine disorder was not incurred or aggravated by 
active military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2003); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2003).  

3.  The schedular criteria for rating greater than 20 percent for 
left (minor) shoulder impairment, status post arthroscopic 
subacromial decompression with left suprascapsular nerve damage 
and persistent pain in the left shoulder and left neck disability 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107(a) (West 1991 & Supp. 2003); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in order 
to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2003) [hereinafter "VCAA"].  The Board notes that 
that while this law was enacted during the pendency of this 
appeal, it was considered by the RO as reflected by correspondence 
dated in March 2001, September 2003 as well as the Supplemental 
Statement of the Case of October 2003.  Thus, there is no 
prejudice to the veteran in proceeding with this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development of 
his/her claim, unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  In addition to 
eliminating the well-groundedness requirement, the statute also 
amplified and defined the duty to assist.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  This 
assistance specifically includes obtaining all relevant records, 
private or public, adequately identified by the claimant with 
proper authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical examination 
or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several notice 
requirements.  Specifically, these notification duties include 
notifying the claimant if his or her application for benefits is 
incomplete, notifying the claimant of what evidence is necessary 
to substantiate the claim and indicating whether the VA will 
attempt to obtain such evidence or if the claimant should obtain 
it, and, finally, if VA is unable to obtain this evidence, 
informing the claimant that the evidence could not be obtained, 
providing a brief explanation of the efforts made to obtain the 
evidence, and describing further action to be taken with respect 
to the claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case it appears as if the duty to assist has been 
satisfied.  All treatment records identified by the veteran have 
either been obtained by the RO or submitted by the claimant.  
Additionally, the appellant has been provided with the opportunity 
for a current (September 2003) VA medical examination and informed 
of the consequences of failing to report for such examination; 
nevertheless, the veteran did not appear for the scheduled 
appointment, and no excuse was offered for the failure to attend.  
He was also provided with notice of the requirements necessary to 
substantiate the claim have been provided in the Statements of the 
Case and other development letters of record.  Accordingly, the 
veteran is not prejudiced by the Board's adjudication of his claim 
at this time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made prior to 
the enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified below.  

The initial adverse rating action in this case was dated in August 
1998, which date preceded the enactment of the VCAA by more than 
two years.  Naturally, therefore, after that rating action was 
promulgated did the AOJ, on March 15, 2001, provide the initial 
VCAA notice to the claimant.  He was again provided additional 
notice in September 2003.  Those letters provided information 
regarding what information and evidence is needed to substantiate 
the claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will be 
obtained by VA, and the need for the claimant to submit any 
evidence in his or her possession that pertains to the claim.  
Nevertheless, a Supplemental Statement of the Case issued 
following those notices, notably that issued in October 2003, 
constitute a decision that fully considered the new law and that 
cures any technical Peligrini violation.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, No. 
01-944, slip op. at 13.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.").  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
No. 01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in August 1998 was not given 
prior to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and a Statement of the Case (SOC) [or Supplemental 
Statement of the Case (SSOC)] was provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his or her claim, and to 
respond to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the claimant. 

At the outset, the Board points out that the veteran failed to 
report for a VA examination in September 2003 arranged to the 
current extent and severity of his claimed disorders.  Controlling 
law provides that when a claimant fails to report for an 
examination scheduled in conjunction with a claim for an original 
compensation claim, the claim shall be rated on the evidence of 
record and, in cases of an increased evaluation, the claim shall 
be denied.  See 38 C.F.R. § 3.655 (2003). 

Service Connection

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or injury 
incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Service connection may also be granted for any 
disease diagnosed  after discharge, when all the evidence, 
including that  pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the present 
disability and the symptomatology.  See Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Nerve damage

After a 14 month history of shoulder pain, the veteran underwent 
left (minor) arthroscopic subacromial decompression in June 1996 
while in service.  In July 1996, he reported occasional tingling 
sensation down into the left ring and little fingers.  A nerve 
conduction study was afforded on July 30, 1996, and although nerve 
conduction study was within normal limits, the examiner commented 
that the "findings suggest that a partial axonotmesis injury to 
the left suprascapular nerve. . . ."

The veteran was afforded a VA peripheral nerves examination in May 
1998.  He reported numbness and pain extending down into the left 
hand and into the left ring and little fingers.  On examination, 
there was a slight loss of sensation to light touch extending down 
the entire lateral portion of the left arm, forearm and left ring 
and little fingers.  Grip on the left was considerably reduced.  
Diagnosis, in pertinent part, was parasthesias and slight 
dysesthesia of the left ulnar distribution, etiology not clear.

He was afforded another examination in December 1999.  On sensory 
testing, there was slight subjective hyperesthesia of the left 5th 
digit on the palmar surface.  Light percussion over the ulnar 
nerve produced tingling in the hand.  The examiner provided the 
impression that there may be some ulnar compression and some 
degree of neuropathy.  Motor function was entirely intact, but 
sensory deficit was appreciated.  At that juncture he had good 
strength in the hand.

Although the veteran did not report for yet another VA examination 
in September 2003 after he had relocated from Nevada to Georgia, 
the evidence already of record, construed in a light most 
favorable to the veteran, demonstrates nerve damage that was first 
manifested in service persists.  It follows that service 
connection for nerve damage should be granted.  The benefit of the 
doubt has been resolved in the veteran's favor.  38 U.S.C.A. § 
5107.

Cervical Spine Injury

The veteran claimed that while in service he was bounced around a 
lot and even hit his head.  He admits never receiving any 
treatment for such complaints.  He was afforded a physical 
evaluation board (PEB) in March 1997, which failed to recognize 
any cervical trauma.  Likewise, service medical records are 
entirely silent as to any cervical spine injury or chronic 
cervical spine disability.  The veteran was afforded several nerve 
conduction studies and radiological studies in service that were 
entirely negative for any cervical neurological or orthopedic 
pathology, and an MRI was also normal.  In fact, the PEB concluded 
that he had chronic cervical pain and myofascitis without evidence 
of herniated nucleus pulposus or radiculopathy.  

Although the VA examinations of May 1998 and December 1999 
reported chronic neck pain, there were no clinical findings 
whatsoever of any cervical pathology.  X-rays were entirely 
normal.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.").  In the 
absence of any cervical pathology, the preponderance of the 
evidence is against the claim.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not for application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2002); Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative evidence 
renders a decision "too close to call").  

Increased Rating

Disability ratings are rendered upon the VA's Schedule for Rating 
Disabilities as set forth at 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations and 
the disability must be viewed in relation to its history.  38 
C.F.R. § 4.1.  The higher evaluation shall be assigned where the 
disability picture more nearly approximates the criteria for the 
next higher evaluation.  38 C.F.R. § 4.7.  While lost time from 
work related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  38 C.F.R. § 
4.1.  Functional loss of use as the result of a disability of the 
musculoskeletal system may be due to the absence of bones, 
muscles, or joints, or may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  Both limitation of 
motion and pain are necessarily regarded as constituents of a 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.55, 4.59; see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate periods 
of time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

In adjudicating the claim, the Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

As noted above, the veteran underwent left (minor) arthroscopic 
subacromial decompression in June 1996, while in service.  On 
examination in May 1998, he was able to flex his shoulder to 90 
degrees and he experiences pain.  Abduction was to 90 degrees with 
pain.  External rotation was to 45 degrees, and internal rotation 
was to 90 degrees.  On examination in December 1999, he was able 
to flex his shoulder from 0-160 degree and he experienced only 
slight pain.  Abduction was 0-130 degrees with slight pain.  
External rotation was to 80 degrees, and internal rotation was to 
60 degrees.

Service connection is in effect for a left shoulder impairment, 
status post arthroscopic subacromial decompression with left 
suprascapsular nerve damage and persistent pain in the left 
shoulder and left neck, with a 20 percent evaluation assigned from 
effective from the veteran's military separation. 

Full range of motion of the shoulder is measured from 0 degrees to 
180 degrees in forward elevation (flexion), 0 degrees to 180 
degrees in abduction, 0 degrees to 90 degrees in external 
rotation, and 0 degrees to 90 degrees in internal rotation.  38 
C.F.R. § 4.71, Plate I. 

Under Diagnostic Code 5201, a 20 percent rating is for assignment 
when there is limitation of motion of the minor arm to shoulder 
level, or when there is limitation of motion of the minor arm to 
midway between side and shoulder level.  A 30 percent rating is 
assigned where there is limitation of motion of the minor arm to 
25 degrees from the side.

Under the provisions of Diagnostic Code 5203 a maximum 20 percent 
evaluation is provided where there is dislocation of the clavicle 
or scapula or where there is nonunion of the clavicle or scapula 
with loose movement.

In this case, applying the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 to the clinical evidence summarized above, 
the Board concludes that the criteria for a rating in excess of 20 
percent under Diagnostic Code 5201 are not met.  All recent VA 
examinations show that the veteran is able to raise is arm to at 
least the shoulder level (approximately 90 degrees as shown in 38 
C.F.R. § 4.71, Plate I).  Thus, there is no evidence that the 
veteran has limitation of motion that warrants a 30 percent or 
higher evaluation under this diagnostic code.

None of the X-ray or other examinations have revealed fibrous 
union of the humerus.  Accordingly the veteran does not meet the 
criteria for an evaluation in excess of 20 percent under 
Diagnostic Code 5202.  Finally, the Board notes that a 20 percent 
evaluation is the highest evaluation available under Diagnostic 
Code 5203.  Thus, there is no basis on which to grant a higher 
than 20 percent evaluation under Diagnostic Code 5203 under any 
situation.

Shoulder muscle strength was most recently described a 5/5 on the 
right and 3/5 on the left.  Upper extremity reflexes were reported 
as 1+ and equal bilaterally.  Left shoulder flare-ups are reported 
as occurring only about once a week and lasting only about two 
hours.  The Board recognizes that functional limitations due to 
pain must be accounted for in evaluating disabilities on the basis 
of limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has reported continuous pain, 
weakness, and severe limited mobility of the left shoulder.  The 
objective evidence shows that while there is pain associated with 
range of motion, the functional limitation is not very severe and 
was most recently described as only "slightly painful".  No 
appreciable atrophy has been appreciated.  Given the minimal 
functional impairment, an increased evaluation on the basis of 38 
C.F.R. § 4.40 or 4.45 is not warranted.  Ultimately, the Board is 
unable to find any basis on which to grant an evaluation in excess 
of 20 percent for the veteran's left shoulder disability at any 
point during the pertinent evaluation period.

There is no competent evidence of record which indicates that the 
veteran's shoulder disability has caused marked interference with 
employment beyond that which is contemplated under the schedular 
criteria, or that there has been any necessary inpatient care.  
Thus, there is no basis for consideration of an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  There is nothing 
in the evidence of record to indicate that the application of the 
regular schedular standards is impractical in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to service connection for nerve damage is granted. 

Entitlement to service connection for cervical spine injury with 
limitation of motion is denied. 

Entitlement to the assignment of a higher disability evaluation 
for left shoulder impairment, status post arthroscopic subacromial 
decompression with left suprascapsular nerve damage and persistent 
pain in the left shoulder and left neck is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



